Case 8:19-cr-00154-PX Document 18-1 Filed 06/17/19 Page 1of 3

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Company 1 was a Maryland company that provided drug and alcohol treatment and testing
services in Camp Springs, Maryland. Through a contract, Company 1 was obligated, among other
things, to administer urinalysis tests to individuals on federal probation, supervised release, and
pre-trial supervision on behalf of the U.S. Probation and Pretrial Services Office of the District of
Maryland (“U.S. Probation”). That urine testing was designed to detect the use of controlled
substances. In conducting urine testing for individuals on behalf of U.S. Probation, Company 1
urine technicians were responsible for retrieving the urine testing container, escorting the
supervisee to the bathroom, observing the supervisee urinating into the container, and retrieving
the container. The urine technician was required to record and report, among other information,
the date and time of the urine test, whether the individual completed the test, and the result, as well
as to notify U.S. Probation if the individual did not appear for a test or did not appropriately provide
a urine sample. If the urine testing container indicated a positive result for a controlled substance,
Company 1 urine technicians were required to secure and send the urine sample to a laboratory for
testing confirmation. The federal contract required Company 1 to report both positive and negative
results to U.S. Probation, which relied upon the results to inform the United States District Court
regarding whether supervisees were abiding by release conditions.

Defendant MICHAEL ANDRE BROWN (“BROWN”) was a resident of Maryland and
worked at Company 1 as an Office Administrator/Urine Technician. BROWN was specifically
tasked with operating under Company 1’s federal contract and was a public official as defined in
18 U.S.C. § 201(a){1). From at least in or about December 2018 through in or about February
2019, in his official capacity, BROWN accepted cash payments in exchange for falsely reporting
urinalysis results as negative for controlled substances when the results were in fact positive.

Individual 1 was a Federal Bureau of Investigation undercover task force officer, who met
with BROWN on December 26, 2018; December 28, 2018; and February 11, 2019. In the lead-
up to a urine test on December 26, 2018, Individual 1 indicated to BROWN that Individual 1
might have a positive urinalysis result, saying, “I can’t get off the boom [slang for marijuana], the
weed.” BROWN replied, “Well-well you hot, man?” Individual 1 stated, “I might be.” BROWN
then stated, “I’ll work with you, man.”

BROWN subsequently took Individual 1 to a bathroom where BROWN gave Individual 1
an instant drug test cup in which to urinate. Individual 1 urinated into the cup and surreptitiously
added a substance to the urine sample that would produce a positive result for
Tetrahydrocannabinol (“THC”), which is indicative of the use of marijuana. After Individual 1
provided the test cup to BROWN, BROWN inspected the cup and indicated to Individual 1 that
it was positive for drug use. Individual 1 acted troubled at this information. BROWN then stated

 

 

 
Case 8:19-cr-00154-PX Document 18-1 Filed 06/17/19 Page 2 of 3

to Individual 1, “I got you, man [slight laugh]. Pll take care of you.” Individual 1, who had been
provided operational funds in cash in order to enable a controlled payment to BROWN, stated
his/her appreciation and placed $100 on the bathroom sink. Individual 1 said to BROWN, “All
right, good lookin’ out, man. Take that. What do I do? Just... do that?” BROWN took the
money. BROWN then instructed Individual 1 on how to call in to Company 1’s recorded
announcement for the “color” of particular days, which indicated which supervisees had to report
for urine tests. Pursuant to Company 1’s contract and the requirements of U.S. Probation,
supervisees are not to be informed of when their next test will be. BROWN, however, informed
Individual 1 that his/her color would be called for Friday (December 28, 2018, two days away)
and that BROWN would be at Company 1 again on that date.

On December 28, 2018, Individual 1 again came to Company 1 and met with BROWN.
Before Individual 1 submitted to the urine test, BROWN confirmed that Individual 1 had produced
a positive, or “dirty,” urine test result two days before, and that BROWN nonetheless had reported
the urine result as negative, or “clean,” after Individual 1 had provided BROWN with the $100.
Soon thereafter, BROWN again took Individual | into the bathroom for a urine test. Individual 1
urinated into the instant test cup that BROWN provided, and again surreptitiously added the
substance to the urine sample that would produce a positive result for THC. Individual 1 attempted
then to give the cup to BROWN. BROWN, however, told Individual 1 to “Go ahead and pour it
[the urine] out,” telling Individual 1, “’Cause if it was dirty the other day, it’s gonna be dirty
today.” Individual 1 replied by stating his/her appreciation and asking if BROWN “need[ed]
anything.” BROWN replied, “Now I’1l take it now if you got some, I mean [laughs].” Individual
1 asked BROWN to throw him/her a number, and BROWN teplied, “Whatever you got, man.
I’m saying I’m flexible. I’m flexible,” and then “Uh we can keep it a buck [slang for $100] all the
time, man.” Individual 1 then provided BROWN with $100 in cash, advising that it was “a buck,”
and stated again his/her appreciation, to which BROWN replied, “That’s alright. I’Il look out for
you, man.”

With respect to both December 26, 2018, and December 28, 2018, based on BROWN’s
information, Company | reported to U.S. Probation that Individual 1 had submitted a urine test
that was negative for controlled substances, when to the contrary, Individual 1 had submitted
positive urine test results.

Furthermore, on February 11, 2019, BROWN corruptly received, accepted, and agreed to
accept $150 in return for using his official position to conceal from U.S. Probation the fact that
Individual 1 did not provide a urine sample for testing, as required on that date. While in
BROWN ’s office at Company 1, Individual 1 said to BROWN, in reference to the urine test,
“Hey, do I have to-I have to take that?” and added, “Can’t I just pay you?” BROWN replied to
Individual 1, “Well, you got to go in there,” meaning the restroom where the urine samples were
collected for testing. After BROWN and Individual 1 walked to the restroom, Individual 1
resumed the conversation, asking if he could “just give you the money? I'll give you one-fifty.”
BROWN responded in the affirmative, and accepted $150 in cash from Individual 1 in exchange
for allowing Individual 1 to leave without providing a urine sample. BROWN then falsely
reported to Company | that Individual 1 had submitted a urine test that was negative for controlled
substances. In turn, based on BROWN’s information, Company 1 reported the false information
to U.S. Probation.

10

 

 

 
Case 8:19-cr-00154-PX Document 18-1 Filed 06/17/19 Page 3 of 3

SO STIPULATED:

Elizabéth G. Wright”
Assistant United States Attorney

 

in

ify e
Michael Andre Brown
Defendant

fi “, I fe ff
LYiady Moher
Charles Burnham~ Esq.
Counsel for Defendant

 

il

 

 

 
